               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

CARMEN JOHNSON

     Petitioner,

v.                                     CIVIL ACTION NO. 1:18-00444

WARDEN SAAD,

     Respondent.


                   MEMORANDUM OPINION AND ORDER

     By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).   Magistrate Judge Aboulhosn submitted to

the court his Proposed Findings and Recommendation (“PF&R”) on

August 21, 2018, in which he recommended that the court deny

petitioner’s petition for writ of habeas corpus, and remove this

case from the court’s active docket.

     In accordance with the provisions of 28 U.S.C. § 636(b),

petitioner was allotted fourteen days and three mailing days in

which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendation.   The failure of any party to file

such objections within the time allowed constitutes a waiver of

such party’s right to a de novo review by this court.   Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).   On September 6, 2018,
petitioner, acting pro se, filed objections to the PF&R.     See

ECF No. 22.    As such, her objections were timely.

     Liberally construing petitioner’s objections, the court

finds that petitioner’s motion sets forth three primary

objections.    First, petitioner objects to the PF&R’s conclusion

that she failed to exhaust her administrative remedies.     See id.

at ¶ 1.   Second, petitioner objects that she informed respondent

as to her unique pre-release placement preferences nineteen

months before her good time date, but that respondent did not

incorporate her personal circumstances and preferences in its

final pre-release placement decision.    See id. at ¶ 2.   Third,

petitioner objects that respondent did not properly consider

petitioner’s mental health and personal concerns related to re-

entry, as respondent did not complete a Mental Health Re-Entry

Plan or Residential Re-Entry Plan.    See id.

I.   Standard of Review of Pro Se Objections

     Pursuant to Fed. R. Civ. P. 72(b), the court must “make a

de novo determination upon the record . . . of any portion of

the magistrate judge's disposition to which specific written

objection has been made.”    However, the court is not required to

review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions

of the findings or recommendation to which no objections are

addressed.    See Thomas v. Arn, 474 U.S. 140, 149–50 (1985).
                                  2
Furthermore, de novo review is not required and unnecessary

“when a party makes general and conclusory objections that do

not direct the court to a specific error in the magistrate's

proposed findings and recommendations.”   Orpiano v. Johnson, 687

F.2d 44, 47–48 (4th Cir. 1982); see also United States v.

Midgette, 478 F.3d 616, 622 (4th Cir. 2007) (“[T]o preserve for

appeal an issue in a magistrate judge's report, a party must

object to the finding or recommendation on that issue with

sufficient specificity so as reasonably to alert the district

court of the true ground for the objection.”); McPherson v.

Astrue, 605 F. Supp. 2d 744, 749 (S.D.W. Va. 2009) (“[F]ailure

to file a specific objection constitutes a waiver of the right

to de novo review.”).

     “A document filed pro se is ‘to be liberally construed.’ ”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).   Specifically as to objections

to a PF&R, courts are “under an obligation to read a pro se

litigant's objections broadly rather than narrowly.”   Beck v.

Comm'r of Internal Revenue Serv., 1997 WL 625499, at *1-2

(W.D.N.C. June 20, 1997) (citing Orpiano, 687 F.2d at 48).

However, objections that are “unresponsive to the reasoning

contained in the PF&R” are irrelevant and must be overruled.

Kesterson v. Toler, 2009 WL 2060090, at *1 (S.D.W. Va. July 7,

2009) (citing Orpiano, 687 F.2d at 47).
                                3
II.   Analysis

      A.   Objection 1 – Exhaustion of Administrative Remedies

      Petitioner objects to the PF&R’s finding that she failed to

exhaust her administrative remedies.        However, the PF&R found in

petitioner’s favor on this issue.        See ECF No. 20 (“[T]he

undersigned cannot conclude that Petitioner failed to exhaust

her administrative remedies.”).         Petitioner’s objections related

to the PF&R’s findings as to her administrative remedies are

therefore unresponsive to the PF&R and are irrelevant, see

Kesterson, 2009 WL at *1, and must be OVERRULED.

      B.   Objection 2 – Failure to Consider Personal

           Circumstances

      Petitioner’s second objection is that respondent did not

incorporate her personal circumstances and preferences in its

final pre-release placement decision as required by the Second

Chance Act.      See ECF No. 22, at ¶ 2.    The Bureau of Prisons

(“BOP”) has the authority to designate a prisoner's place of

imprisonment, which includes authority to make all pre-release

placement decisions.      See 18 U.S.C. § 3621.    Section 3621(b)

requires the BOP to consider five factors when determining a

prisoner's placement: (1) the resources of the facility

contemplated; (2) the nature and circumstances of the offense;

(3) the history and characteristic of the prisoner; (4) any

statement by the court that imposed the sentence; and (5) any
                                    4
pertinent policy statement issued by the Sentencing Commission

pursuant to Section 994(a)(2) and Title 28.    Id. § 3621(b).

     The Second Chance Act permits the BOP to allow a prisoner

to serve a portion of his or her sentence in the community, such

as in home confinement, placement in a community correctional

facility, or in a Residential Re-Entry Center (“RRC”).    See id.

§ 3624(c).   The Second Chance Act also requires that the BOP

issue new regulations designed to ensure that such pre-release

placements are “(A) conducted in a manner consistent with

Section 3621(b) of this title; (B) determined on an individual

basis; and (C) of sufficient duration to provide the greatest

likelihood of successful reintegration into the community.”     Id.

§ 3624(c)(6).

     Therefore, together, Sections 3621(b) and 3624(c) require

the BOP to make pre-release decisions on an individualized basis

by considering each of the five factors with respect to the

individual prisoner, and with the end of providing the greatest

likelihood of successful reintegration of the prisoner into the

community.   Once a court is satisfied that the BOP considered

all five factors on an individualized basis, the BOP’s placement

decision is given “considerable discretion.”    Byrd v. Moore, 252

F. Supp. 2d 293, 300 (W.D.N.C. 2003) (“Section 3621 endows the

BoP with considerable discretion to designate prisoners anywhere

the BoP decides is appropriate, considering only the five
                                 5
factors listed in § 3621.”).

     Here, the record reflects that petitioner was properly

considered for pre-release placement on an individualized basis,

considering each of the five factors.    On August 9, 2017,

petitioner’s BOP Unit Team prepared an Individualized Re-entry

Plan, where they recommended petitioner for a 151-180 day RRC

placement.    See ECF No. 13, Exh. 1 Attachment B at 3.

Considering all five Section 3621(b) factors, respectively, the

BOP determined that (1)“there are available community

corrections in the release area;” (2) “the nature and

circumstances of the offense are eligible for community

corrections;” (3) petitioner has “established residence and

community ties;” (4) “[t]here were no statements [from] the

sentencing court regarding RRC placement and there was no

pertinent policy applied by the Sentencing Commission;” and (5)

petitioner “is 50 years old and has a stable release plan and

community.”    Id.   Petitioner’s objection that respondent did not

give her an individualized assessment as required by the Second

Chance Act is not supported by evidence.    This court finds that

the BOP appropriately and individually considered petitioner for

pre-release placement under Sections 3621(b) and 3624(c), and

thus petitioner’s Objection 2 is OVERRULED.

       C. Objection 3 – Failure to Create Mental Health Re-Entry

          Plan and Residential Re-Entry Plan
                                   6
      Petitioner’s third objection is that respondent did not

properly consider petitioner’s mental health and personal

concerns related to re-entry, as respondent did not complete a

Mental Health Re-Entry Plan or Residential Re-Entry Plan.              See

ECF No. 22, at ¶ 2.           Petitioner cites to BOP Policy 5200.05,

“Management of Inmates With Disabilities,” as providing the

basis for respondent’s duty to provide such plans to her.              While

Policy 5200.05 does contain a subsection containing BOP policies

regarding disabled prisoners’ re-entry needs, Policy 5200.05

contains no provisions regarding any re-entry plan that needs to

be created.    See Management of Inmates With Disabilities, DEPT.            OF

JUSTICE FEDERAL BUREAU   OF   PRISONS POLICY 5200.05 (2017),

https://www.bop.gov/policy/progstat/5200_005.pdf.              Therefore

Magistrate Judge Aboulhosn’s recommendation to dismiss

petitioner’s claims is supported by substantial evidence, and

petitioner’s Objection 3 is OVERRULED.

      Moreover, to the extent that petitioner is asserting a

constitutionally protected interest in either her pre-release

placement, the duration of her pre-release placement, or in her

receipt of a Mental Health Re-Entry Plan or Residential Re-Entry

Plan, the court finds that petitioner does not possess any such

interest.    To establish a due process claim, “a plaintiff must

prove that he possessed a protected liberty or property interest

and that he was deprived of that interest without being afforded
                                         7
the process to which he was constitutionally entitled.”    Jackson

v. Bostick, 760 F. Supp. 524, 528 (D. Md. 1991).    Petitioner has

not stated a viable due process claim because she has no

protected liberty interest in a particular pre-release placement

or duration of placement, or in having a Mental Health Re-Entry

Plan or Residential Re-Entry Plan created for her.    The Fourth

Circuit has specifically stated that “[t]he federal constitution

itself vests no liberty interest in inmates retaining or

receiving any particular security or custody status ‘[a]s long

as the [challenged] conditions or degree of confinement . . . is

within the sentence imposed . . . and is not otherwise violative

of the Constitution.’”   Slezak v. Evatt, 21 F.3d 590, 594 (4th

Cir. 1994) (quoting Hewitt v. Helms, 459 U.S. 460, 468 (1983)).

     Neither Section 3621(b) nor Section 3624(c) contain

explicit mandatory language or standards limiting the BOP's

discretion, which may have given rise to a protected liberty

interest in a particular security classification.    Section

3621(b) clearly vests the BOP with broad discretionary authority

as to prisoners' placement and classification while

incarcerated.   See 18 U.S.C. § 3621; see also Jaworski v.

Gutierrez, 509 F. Supp. 2d 573, 584 (N.D.W. Va. 2007) (“the BOP

[has] the discretion to determine which inmates may participate

in the BOP's pre-release programs”) (citing Lopez v. Davis, 531

U.S. 230, 235-38 (2001)).   The language of Section 3621(b)
                                 8
stating that the “Bureau may designate any available penal or

correctional facility that meets minimum standards of health and

habitability . . . that the Bureau determines to be appropriate

and suitable,” is clearly permissive; the statute does not

mandate that the BOP place a prisoner in a certain facility.    18

U.S.C. § 3621(b); see also Pennavaria v. Gutierrez, 2008 WL

619197, *9 (N.D.W. Va. Mar. 4, 2008) (stating that federal

prisoners do not have a protected liberty interest in being

placed on home confinement, and the BOP has complete and

absolute discretion regarding where a prisoner is to be held in

pre-release confinement).   As a Mental Health Re-Entry Plan or a

Residential Re-Entry Plan relate to a prisoner’s placement,

these plans also create no liberty interest of which petitioner

was deprived.   Additionally, BOP policies that do not place

substantive limitations on official discretion do not create

constitutionally protected liberty interests.   See, e.g., Kotz

v. Lappin, 515 F. Supp. 2d 143, 150 (D.D.C. 2007) (“Internal

documents as part of prison administration have been found not

to create a protected liberty interest.”); see also Ewell v.

Murray, 11 F.3d 482, 488 (“inmates do not have a protected

liberty interest in the [BOP] procedures themselves”).

Therefore, even if petitioner were entitled to a Mental Health

Re-Entry Plan or a Residential Re-Entry Plan under BOP Policy

5200.05, the fact the petitioner did not receive either plan
                                 9
does not violate due process or entitle her to relief under

Section 2241.

          D. Respondent’s Motion to Dismiss for Mootness

     Respondent filed a motion to dismiss this case as moot

because petitioner satisfied her sentence and was released from

custody on May 14, 2019.    See ECF No. 24, Exh. 1 Attachment A.

To fairly consider petitioner’s objections which were timely

filed before her release, the court has reviewed the record, the

Magistrate’s findings and recommendations, and petitioner’s

objections.    The court rules that all of petitioner’s objections

are OVERRULED, and accordingly, DENIES petitioner’s motion under

28 U.S.C. § 2241 and DISMISSES this case.    As the case is

dismissed on the merits, respondent’s motion is DENIED as moot.

III. Conclusion

     The court adopts the Findings and Recommendation of

Magistrate Judge Aboulhosn as follows:

     1.     Petitioner’s petition for writ of habeas corpus under

            28 U.S.C. § 2241 is DENIED;

     2.     This action is DISMISSED; and

     3.     The Clerk is directed to remove this case from the

            court’s active docket.

The court also DENIES respondent’s motion to dismiss as moot.

     Additionally, the court has considered whether to grant a

certificate of appealability.    See 28 U.S.C. § 2253(c).   A
                                  10
certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”             28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).   The court concludes that the governing

standard is not satisfied in this instance.          Accordingly, the

court DENIES a certificate of appealability.

     The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

     IT IS SO ORDERED this 25th day of September, 2019.

                               ENTER:


                               David A. Faber
                               Senior United States District Judge




                                 11
